Citation Nr: 0713220	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for a left 
ankle disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977 and from March 1984 to December 1989.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in February 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that in his September 2003 notice of 
disagreement and his February 2004 VA Form 9, substantive 
appeal, the veteran claimed that he is unable to work due to 
the pain associated with his service-connected left ankle 
disability.  The issue of entitlement to a total disability 
rating based on individual unemployability due to service- 
connected disabilities (TDIU) has not previously been 
adjudicated, and is not before the Board at this time.  
Accordingly, such issue is referred to the RO for any 
necessary action.

The Board also notes that at the February 2007 Travel Board 
Hearing, the veteran raised the issues of service connection 
for a right ankle disability, a right knee disability, a left 
knee disability and a back disability, to include as 
secondary to the service-connected left ankle disability.  
The record reflects that the veteran was previously denied 
service connection for a right ankle disability by rating 
decisions in April 1991 and June 2002.  Therefore, given the 
February 2007 veteran's request, these issues are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

The veteran's left ankle disability is manifested by marked 
limitation of motion; the veteran walks with ankle supports 
and uses a cane; there is no ankylosis or deformity of the 
ankle present.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a left ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2004), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error").  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA, by letter 
mailed in March 2003.  This letter informed the veteran of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although this letter did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

In addition, the veteran was provided notice concerning the 
effective-date element of the claim by letter mailed in March 
2006, per Dingess, supra.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

In an April 1991 rating decision, the RO granted the veteran 
service connection for postoperative status left ankle 
arthrotomy.  A noncomepnsable evaluation was assigned, 
effective December 8, 1989.

In a June 2002 rating decision, the RO increased the 
veteran's disability rating for his left ankle disability to 
10 percent, effective February 5, 2001.  This increase was 
based on outpatient treatment records from the VA Medical 
Center in Decatur, Georgia showing that X-rays revealed mild 
degenerative spurring at the posterior aspect of the 
calcaneus; complaints from the veteran of chronic ankle pain; 
and a diagnosis of possible traumatic degenerative joint 
disease.  The increased rating was also based on the results 
from a March 2002 VA examination which showed that the 
veteran complained of pain, weakness, stiffness, swelling, 
inflammation, instability, locking, fatigue and lack of 
endurance in the ankles; the veteran wore a soft ankle brace 
and used a cane to help with pain and balance; the veteran 
was taking medication for his ankle pain; the veteran had 
limited function of prolonged standing and walking; range of 
motion of the left ankle was dorsiflexion of 15 degrees with 
pain at 15 degrees and plantar flexion of 35 degrees with 
pain at 35 degrees.  At that time, the veteran was diagnosed 
with arthrotomy of the left ankle with residual mild 
degenerative joint disease of the left ankle.

The veteran's current claim for an increased rating was 
received in March 2003.
Outpatient treatment records submitted in support of the 
veteran's claim for an increased rating, from the VA Medical 
Center in Decatur, Georgia from May 2001 to June 2003, show 
that the veteran continuously complained of ankle pain and 
that his symptoms were controlled with medication including 
sinus tarsi injections and he was also prescribed orthopedic 
foot gels.

In response to his claim, the veteran was afforded a VA 
examination in July 2003.  At that time, the veteran reported 
that he had been given multiple steroid injections to his 
ankles to get him to be able to ambulate and that his ankles 
gave out on him with the left leg giving out more than the 
right.  The examiner observed that the veteran walked with 
decreased weight on his left ankle.  The examiner also 
indicated that the right ankle appeared normal, plantar 
flexion was 45 degrees bilaterally and dorsiflexion was 
decreased to 15 degrees on the right and 8 degrees on the 
left, secondary to stiffness and pain but not further limited 
by fatigue, weakness, lack of endurance or incoordination.  
The examiner also indicated that there was no ankylosis of 
the joints present and there was no deformity of the ankle.  
The examiner's diagnosis was status post left ankle 
arthrotomy with traumatic degenerative joint disease.

In his September 2003 notice of disagreement, the veteran 
claimed that his left ankle disability had progressed; 
walking was more difficult; his pain medications caused side 
effects such as memory loss and sickness; his ability to work 
had been impaired due to his disability and his pain was 
debilitating without the use of his medication.

In his February 2004 VA Form 9, substantive appeal, the 
veteran claimed that the steroid treatment for his ankles no 
longer worked and that due to his pain and the sickness 
caused by the large amounts of medicine he had to take, he 
was unable to work.

Outpatient treatment records from the VA Medical Center in 
Decatur, Georgia from December 2003 to August 2006 show that 
the veteran was seen for left ankle pain in April 2004 at 
which time he was found on examination to have tenderness and 
pain on motion of the ankle.  There was no swelling noted and 
there was no further treatment shown until May 2006 at which 
time, the veteran reported left ankle pain since he sprained 
the ankle 2 months prior.  On examination in August 2006, the 
veteran was found to have non-pitting edema, full pulses, 
positive anterior drawer sign, pain with range of motion of 
the ankle and pain to palpation of the anterior talo-fibular 
ligament.  Naprosyn was prescribed and a speed brace was 
ordered.  An MRI conducted at that time showed findings 
suggestive of a ligamentous injury.

During his February 2007 travel board hearing, the veteran 
testified that he experiences swelling, spasms, instability, 
looseness and locking of his left ankle.  He also testified 
that he is self-employed because he was not able to maintain 
employment with other companies due to his left ankle 
disability.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.
Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran's left ankle disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5271 on the basis 
of marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2006).  This is the highest 
evaluation available under Diagnostic Code 5271.

There is no evidence of ankylosis of the ankle and therefore, 
a higher disability rating under Diagnostic Code 5270 is not 
warranted.  

With regard to the DeLuca factors, the Board notes that as 
previously stated, the veteran claims to experience 
instability, spasms, swelling, looseness and locking of the 
left ankle.  The veteran also claims to be unable to work due 
to the pain he experiences as a result of his left ankle 
disability.  However, the Board finds that there is no 
objective evidence of additional functional impairment due to 
pain, weakness, excess fatigue, or incoordination, nor is 
there objective evidence of additional functional impairment 
during flare ups or on repeated use.  At the time of his last 
VA examination in July 2003, the examiner found that the 
veteran's range of motion was limited by stiffness and pain 
but it was not further limited by fatigue, weakness, lack of 
endurance or incoordination.  In addition, outpatient 
treatment records from the VA Medical Center in Decatur, 
Georgia show that when the veteran was last evaluated in 
August 2006, there was no evidence of additional functional 
limitation due to fatigue, weakness, lack of endurance or 
incoordination noted.  The Board also finds that there is no 
objective evidence showing that the veteran is unable to work 
due to his left ankle disability.  The veteran himself admits 
that he is still able to work for himself and through his 
testimony at the February 2007 travel board hearing, he 
indicated that he is still able to drive.  Furthermore, the 
evidence shows that through the use of his pain medication, 
his ankle braces and his cane, the veteran is able to manage 
the symptoms associated with his disability.  

The Board also has considered whether the veteran's claim 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2006).  However, the veteran has not 
required frequent hospitalization for his left ankle 
disability and the manifestations of this disability are 
contemplated by the above-noted schedular criteria applicable 
to left ankle limitation of motion.  Thus, there is no 
indication in the record that the average industrial 
impairment from the disability is in excess of that 
contemplated by the assigned evaluation or that the schedular 
criteria is otherwise rendered impractical.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).
In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims of entitlement to an increased 
rating for his service-connected left ankle disability.


ORDER

A rating higher than 20 percent for a right ankle disability 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


